 

Exhibit 10.2

 



[image_004.jpg]

 

 



JAKKS ANNOUNCES CHIEF FINANCIAL OFFICER WILL STEP DOWN

 

SANTA MONICA, CA – December 29, 2017 – JAKKS Pacific, Inc. (NASDAQ: JAKK) today
announced that Joel M. Bennett, the Company’s Chief Financial Officer, will be
stepping down from his position at the Company. The Company also announced that
it has commenced an external search to identify a new CFO, and, in order to
arrange for a smooth transition, Mr. Bennett will continue as the Company’s
Chief Financial Officer until completion of the Company’s annual report for the
2017 fiscal year or such earlier date that a successor has been named and
transitioned to the office of Chief Financial Officer.

 

Stephen Berman, Chairman and Chief Executive Officer, stated: “We appreciate the
22 years of service provided to the Company by Mr. Bennett and wish him well in
pursuing other opportunities.”

 

 

About JAKKS Pacific, Inc.

JAKKS Pacific, Inc. (NASDAQ: JAKK) is a leading designer, manufacturer and
marketer of toys and consumer products sold throughout the world, with its
headquarters in Santa Monica, California. JAKKS Pacific’s popular proprietary
brands include BIG-FIGS™, XPV®, Max Tow™ and Friends, Disguise®, Moose
Mountain®, Funnoodle®, Maui®, Kids Only!®; a wide range of
entertainment-inspired products featuring premier licensed properties; and,
C’est Moi™, a youth skincare and make-up brand. Through JAKKS Cares, the
company’s commitment to philanthropy, JAKKS is helping to make a positive impact
on the lives of children. Visit us at www.jakks.com and follow us on Instagram
(@jakkstoys), Twitter (@jakkstoys) and Facebook (JAKKS Pacific).

 

© 2017 JAKKS Pacific, Inc. All rights reserved.

 





Forward Looking Statements

This press release may contain “forward-looking statements” (within the meaning
of the Private Securities Litigation Reform Act of 1995) that are based on
current expectations, estimates and projections about JAKKS Pacific's business
based partly on assumptions made by its management. These statements are not
guarantees of future performance and involve risks, uncertainties and
assumptions that are difficult to predict. Therefore, actual outcomes and
results may differ materially from what is expressed or forecasted in such
statements due to numerous factors, including, but not limited to, those
described above, changes in demand for JAKKS' products, product mix, the timing
of customer orders and deliveries, the impact of competitive products and
pricing, and difficulties with integrating acquired businesses. The
“forward-looking statements” contained herein speak only as of the date on which
they are made, and JAKKS undertakes no obligation to update any of them to
reflect events or circumstances after the date of this release.

 

# # #

 



 

